Citation Nr: 0302746	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylosis with 
C5-6 herniation (claimed as neck and right arm/hand/wrist 
condition with pinched nerve and cracked vertebrae).  

2.  Entitlement to a compensable rating for irritable bowel 
syndrome and spastic colitis.

3.  Entitlement to a compensable rating for partial 
thyroidectomy with residual scar.  

(The issues of entitlement to increased ratings for chronic 
low back pain with degenerative disc disease of the lumbar 
spine, with intermittent lumbar muscle spasm and sciatica to 
the left lower extremity; entitlement to service connection 
for  a left ankle condition, and upper back pain with 
herniated disc at T4-10; and entitlement to a temporary total 
disability rating due to individual unemployability (TDIU) 
will be the subject of a future decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
April 1988.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

As explained below in this decision, the Board finds that new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for spondylosis with C5-6 
herniation (claimed as neck and right arm/hand/wrist 
condition with pinched nerve and cracked vertebrae).  The 
Board will be conducting additional development on this 
issue.  The Board will also conduct additional development on 
the issues of entitlement to increased ratings for chronic 
low back pain with degenerative disc disease of the lumbar 
spine, with intermittent lumbar muscle spasm and sciatica to 
the left lower extremity; entitlement to service connection 
for a left ankle condition, and upper back pain with 
herniated disc at T4-10; and entitlement to TDIU pursuant to 
38 C.F.R. § 19.9 (2002).  When this development is completed, 
the Board will provide notice of the development.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.




FINDINGS OF FACT

1.  Service connection for a cervical spine condition 
secondary to a low back condition was denied by the RO in 
February 1994.

2.  Evidence submitted since February 1994 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's irritable bowel syndrome and spastic 
colitis is not moderately disabling with frequent episodes of 
disturbances of bowel function with abdominal distress.  

4.  The veteran's partial thyroidectomy with residual scar 
does not result in a severely disfiguring scar of the head, 
face or neck.

5.  The veteran's partial thyroidectomy with residual scar 
does not result in visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement; the veteran's scar does not cover an area 
exceeding 6 square inches (39 sq. cm.).  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision denying service 
connection for the veteran's  cervical spine condition 
secondary to a low back condition is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).

2.  Evidence received since the February 1994 rating decision 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  The criteria for a compensable rating for irritable bowel 
syndrome and spastic colitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7319 (2002).  

4.  The criteria for a 10 percent rating for partial 
thyroidectomy with residual scar have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code  7800, 7804 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA are defined.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
this new law.  A January 2001 letter indicates that the 
veteran was informed of the new law, was  provided with the 
opportunity to submit any evidence or information in support 
of her claim, was advised that VA would assist her in 
obtaining any private medical evidence, and that VA would 
obtain any VA medical records on her behalf.  In addition, 
the veteran was provided with a VA examination and was 
notified of the results of the examination.  The statement of 
the case provided notice to her of what the evidence of 
record, to include a VA examination, revealed, and why the 
evidence resulted in the decisions made by the RO. 

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to her claim, notice 
of what she could do to help her claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any pro forma failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence she should secure is harmless.  Cf. Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  (The Board will further 
address this matter with regard to the issue of entitlement 
to a compensable rating for partial thyroidectomy with 
residual scar later in the decision.)

New and Material Evidence

A February 1994 rating decision denied entitlement to service 
connection for a cervical spine condition as secondary to 
service-connected low back condition.  The  veteran was 
notified of this decision by a letter dated in March 1994 and 
did not appeal the decision. Therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R. § 3.159 (2002) (effective for claims filed on 
and after August 29, 2001)

In the case at hand, the evidence of record shows that during 
service, the veteran was seen on several occasions for neck, 
shoulder, and cervical trouble.  A July 1980 treatment report 
raised the possibility of cervical disc syndrome.  Post-
service medical records indicate that a VA examination was 
conducted in August 1988, and that no complaints or diagnosis 
of a cervical spine disorder was noted at that time.  
Subsequent VA treatment records note complaints of cervical 
trouble and radiculopathy beginning in May 1989, and indicate 
that the veteran has had continual problems since that time.  
The diagnoses include arthritis, cervical radiculopathy, and 
herniated disc.  A February 1993 VA examination report found 
that the veteran had C5-C6 disc herniation, and that her 
cervical spine disability was not related to her service-
connected lumbar spine disability.  The RO subsequently 
denied a claim for entitlement to service connection for a 
cervical spine disability secondary to a lumbar spine 
disability.  

Evidence submitted since the 1994 rating decision indicate 
that the veteran has had continual pain and has continued to 
receive treatment for her cervical condition.  Notably, VA 
medical records also now include a neurosurgical resident's 
report, dated in December 1998, which raises the possibility 
that the veteran's chronic spinal pain may be attributable to 
a systemic process.  The Board finds this evidence bears 
directly and substantially upon the specific matter under 
consideration, and when considered with evidence of record as 
of 1994, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The claim is 
therefore reopened.  

Irritable Bowel Syndrome and spastic colitis

In order to receive a compensable (10 percent) rating for 
irritable bowel syndrome and spastic colitis, the veteran's 
disability must be moderate, which is described as having 
frequent episodes of bowel disturbance  with abdominal 
distress.  A noncompensable rating is assigned for mild 
irritable colon syndrome, which is described as disturbances 
of bowel function with occasional episodes of abdominal 
distress.   38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Board has reviewed the pertinent evidence of record and 
finds that entitlement to an increased rating is not 
warranted.  Specifically, it is noted that on VA examination 
in January 2001, the veteran reported that her irritable 
bowel syndrome consisted of flare-ups of various stools every 
other month, causing significant incapacitation, to include 
fatigue, diaphoresis, and chills.  Moreover, the veteran 
denies receiving any follow-up medical care for this 
disorder.  As such, the Board finds that the frequency of the 
occurrences in this case more closely approximates the 
criteria for a noncompensable rating.  The Board does not 
find that the flare-ups, described by the veteran as 
occurring every other month, constitutes frequent episodes, 
as contemplated for a 10 percent rating.  As such, 
entitlement to an increased rating is denied.    

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Partial thyroidectomy with residual scar

The Board notes that during the pendency of this appeal, the 
criteria for evaluating  scars have changed.  Pursuant to the 
holding in Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
veteran's claim must be considered under both the old and the 
new criteria, with the most favorable version applied.  In 
the case at hand, it is acknowledged that the RO has not 
considered this issue under the new rating criteria.  In 
addition, the veteran has not been provided with the new 
rating criteria for evaluating scars.  Nevertheless, as the 
size of the scar is a static feature of the disability-thus 
precluding the submission of additional evidence on this 
factor-the Board finds that making a decision on the merits 
of this claim under both the old and the new criteria will 
not result in any substantive prejudice to the veteran as the 
evidence clearly establishes that under both the old and the 
new criteria, the  allowable disability rating would be the 
same.  

Under the old rating criteria, a 10 percent rating may be 
awarded for moderately disfiguring scars of the head, face or 
neck.  A 30 percent rating is granted when the disfigurement 
is severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  In addition, under Diagnostic 
Code 7804, a 10 percent rating may be assigned for scars that 
are superficial, tender and painful on objective 
demonstration.    

The Board notes that VA examination in January 2001 describes 
the scar as a 9.5 cm hyperpigmented healed, nontender scar in 
the anterior neck area in the center.  However, upon 
palpation, the veteran indicated that there was tenderness at 
the ends of the surgical scar.  The scar was smooth in 
texture.  There were no ulcerations or breakdowns of the 
skin.  The scar was flat; there were no elevations or 
depression.  There was no underlying tissue loss, evidence of 
keloid formation, edema, or inflammation.  The examiner's 
clinical diagnosis was a healed scar in the anterior neck 
area, approximately 9.5 cm, which is tender to touch.  

Given that there was tenderness of the scar, the Board finds 
that a 10 percent rating may be granted under Code 7804.  A 
higher rating under Code 7800 is not warranted.  The VA 
examiner has not given any indication that the scar is 
disfiguring.  Furthermore, the claims folder includes 
pictures of the scar and the Board does not find that the 
scar is severely disfiguring.  It is therefore the Board's 
conclusion that a 10 percent rating, but no higher, may be 
granted for the veteran's scar under the old rating criteria.

Under the new rating criteria, Code 7800 provides that when 
there is disfigurement of the head, face, or neck, a 10 
percent rating is assigned with one characteristic of 
disfigurement.  A 30 percent rating is assigned with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes, ears, cheeks, lips), or; with two or 
three characteristics of disfigurement.  The characteristics 
of disfigurement are as follows:  

1.  Scar 5 or more inches (13 or more cm.) in length.
2.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
3.  Surface contour of scar elevated or depressed on 
palpation.
4.  Scar adherent to underlying tissue.
5.  Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39       sq. cm.).
6.  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).
7.  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).
8.  Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

In the case at hand, the only characteristic of disfigurement 
that the veteran's scar may meet is that of scar at least .6 
cm wide at the widest part.  While the VA examination report 
does not report the width of the scar, the Board has observed 
the pictures and finds that it is possible that the scar's 
width could be .6 centimeters wide.  Notably, however, the VA 
examination report indicates that none of the other 
characteristics of disfigurement have been met.  The scar is 
only 9.5 cm long, so the first characteristic is not met.  
The third characteristic is not met as the examiner 
specifically stated that there were no elevations or 
depression.  Further, the VA examination did not indicate 
that the scar is adherent to the underlying tissue, has 
abnormal skin texture, or that there is any underlying tissue 
loss, or indurated or inflexible skin.  With regard to hypo 
or hyperpigmentation, the examiner indicates that this does 
exist.  However, the new rating criteria require that the 
pigmentation change be in an area exceeding 6 square inches 
(39 square centimeters).  As noted above, the scar is 9.5 
centimeters long.  It is evident from the pictures of the 
scar that the width of the scar is not very significant and 
could not possibly amount to 39 square centimeters.  
Therefore, a rating higher than 10 percent is not warranted 
under the new rating criteria under Code 7800.  

The Board also finds that a rating higher than 10 percent 
cannot be awarded under the rating criteria under new version 
of Code 7801, which requires that a scar of the head, face, 
or neck, that is deep or that causes limited motion, cover an 
area exceeding 12 square inches (77 square centimeters).  For 
the same reasons explained above, it is clear from the record 
that the veteran's scar is not that large.  Thus, a higher 
rating is not warranted under Code 7801.  

Under Code 7804, a maximum of 10 percent disability rating is 
allowed for a superficial scar that is painful on 
examination.  A superficial scar is one that is not 
associated with underlying soft tissue damage.  In the case 
at hand, the veteran's  scar is superficial and shown to be 
tender.  Thus, evaluation under the new rating criteria under 
Diagnostic Code 7804 would also result in a 10 percent 
rating.  

It is the Board's finding that it is clear from the evidence 
that under either the old or the new rating criteria, the 
veteran would not be entitled to a rating higher than 10 
percent.  As such, further development of this issue would 
not be advantageous to the veteran. 


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for spondylosis 
with C5-6 herniation (claimed as neck and right 
arm/hand/wrist condition with pinched nerve and cracked 
vertebrae).

An increased rating for irritable bowel syndrome and spastic 
colitis is denied.  

A 10 percent rating for partial thyroidectomy with residual 
scar is granted, subject to the criteria which govern the 
payment of monetary awards.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

